Citation Nr: 1428530	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-50 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUES

1. Entitlement to service connection for a claimed bilateral hearing loss.  

2. Entitlement to an initial rating higher than 10 percent for the service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2008 rating decision issued by the RO.  

In January 2012, the Board remanded the issues of service connection for bilateral hearing loss, tinnitus and PTSD.  

In a rating decision in September 2012, the Appeals Management Center (AMC) granted service connection for tinnitus and this issue is no longer in appellate status.  

In the September 2012 rating decision, the AMC also granted service connection for PTSD and assigned a 10 percent rating.  In January 2013, the Veteran disagreed with the initial rating that was assigned.  A Statement of the Case has not been issued and the Board is required to remand, rather than refer, this issue to the attention of the AOJ.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The Virtual VA paperless claims processing system reveals VA treatment records and examinations dated from 2005 to 2012 as well as a January 2013 rating decision that granted service connection for erectile dysfunction secondary to diabetes mellitus.  The Veterans Benefits Management System does not include any documents.    

Subsequent to the last Supplemental Statement of the Case (SSOC) dated in September 2012, a prescription for bilateral hearing loss was received from the Veteran's doctor with an indication that he had noise exposure during his infantry service in the Republic of Vietnam.  

However this evidence is cumulative of the evidence of record at the time of the September 2012 SSOC, and thus a waiver of initial RO consideration is not needed. See 38 C.F.R. § 20.1304.  The issue is now ready to be addressed on the merits.

The issue of an initial rating higher than 10 percent for the service-connected PTSD is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown to have a bilateral hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The claim of service connection for a bilateral hearing loss must be denied by operation of law. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter, dated in August 2008.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded a VA audiological examination in September 2008; however, the examiner failed to report the auditory thresholds for the five required Hertz frequencies and the actual speech recognition score under the Maryland CNC test.  He was subsequently provided another VA audiological examination that includes the auditory thresholds and speech recognition scores.  Thus, the evidence of record is adequate to decide the claim.  The VA examiner reviewed the Veteran's claims file and provided detailed medical histories, clinical evaluations, and opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, with respect to the Veteran's claim of service connection for bilateral hearing loss, there is no additional evidence which needs to be obtained.  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) .

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including (organic disease of the nervous system) sensorineural hearing loss disability, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3) , 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).

Whether service connection is claimed on direct, presumptive, or secondary basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

There are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b)


Analysis

The Veteran contends that he has bilateral hearing loss due to his combat service in Vietnam.  His DD Form 214 shows that served in the infantry and received a Combat Infantry Badge.  Pursuant to 38 U.S.C.A. § 1154(b), combat veterans may establish service incurrence of a disease or injury through satisfactory lay or other evidence which is consistent with the circumstances, conditions or hardships of service, even in the absence of official record of such incurrence.  See also 38 C.F.R. § 3.304(d)

The service treatment records are unremarkable for a diagnosis of hearing loss as defined by 38 C.F.R. § 3.385.  

As discussed, the Veteran was afforded a VA audiological examination in September 2008, but the examiner failed to report the auditory thresholds for the five required Hertz frequencies and the actual speech recognition score under the Maryland CNC test as required under 38 C.F.R. § 3.385.  

On subsequent VA audiological examination in March 2012, puretone thresholds in decibels for 500, 1000, 2000, 3000, and 4000 Hertz were identified as being 10, 15, 10, 15 and 15 in the right ear and 15, 15, 15, 25 and 15 in the left ear, respectively.  The speech recognition score using the Maryland CNC Test was 96 percent in the right ear and 94 percent in the left ear.   

The Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Furthermore, the Board finds the Veteran's statements concerning his experiences in service and difficulties hearing to be credible and consistent with his combat service.  The Veteran, however, is not competent to state whether his hearing loss meets VA's requirements for a disability pursuant to 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F. 3d 1372.  The question of disability in this instance requires specialized training, which the Veteran does not have.

In this case, the above-cited testing results do not establish current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at minimum of three frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were not less than 94 percent.  See 38 C.F.R. § 3.385.  

Moreover, neither the Veteran nor his representative has presented or identified existing audiometric testing results that meet the requirements of that regulation for bilateral hearing loss disability.  

Hence, on this record, the Veteran is not shown to have a bilateral hearing loss disability for VA compensation purposes.  The test results are controlling and clearly more probative than his lay evidence.  

For this reason, the Board finds that the claim for service connection for bilateral hearing loss must be denied by law.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

The claim of service connection for a bilateral hearing loss disability is denied.


REMAND

For the reasons explained in the introduction, a Statement of the Case needs to be issued on the issue of entitlement to an initial rating higher than 10 percent for PTSD.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The AOJ should furnish a Statement of the Case as to the matter of an initial rating higher than 10 percent for the service-connected PTSD to the Veteran and his representative.  Only if the Veteran perfects an appeal should the claim be certified to the Board following completion of any necessary development.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals



Department of Veterans Affairs


